PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
FARHI et al.
Application No. 14/651,349
Filed: 11 Jun 2015
For: METHOD TO CALCULATE FREE ENERGIES

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition to revive under 37 CFR 1.137(a) filed January 26, 2021.

The application became abandoned December 2, 2019 for failure to timely submit a proper reply to the non-final Office action mailed July 26, 2019. The non-final Office action set a three-month shortened extendible period of time for reply. A one-month extension of time was procured. Notice of Abandonment was mailed March 19, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The instant petition has been carefully considered and found in compliance with the requirements set forth above. The required reply and petition fee were submitted herewith. An adequate statement of unintentional delay has been provided.

In view thereof, the petition to revive is hereby GRANTED.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions